Order entered January 20, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00517-CV

                      MALCOLM JOHNSON, Appellant

                                       V.

                VERONICA POWELL-JOHNSON, Appellee

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-12398

                                    ORDER

      Before the Court is appellee’s January 19, 2021 unopposed motion for a

fourteen-day extension of time to file her brief. We GRANT the motion and

ORDER the brief be filed no later than February 3, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE